DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 15-16, 18-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ba et al. (S. Ba et al., “Defragmentation Scheme Based on Exchanging Primary and Backup Paths in 1+1 Path Protected Elastic Optical Networks”, IEEE/ACM Transaction on Networking, Vol. 25, No.3, Date of Publication: 27 January 2017) in view of Friskney et al. (U.S. Patent Application Pub. 2015/0016262 A1) and Moision et al. (U.S. Patent Application Pub. 2018/0191431 A1).
Regarding claim 1, Ba et al. teaches in FIG. 1(a) and (b) a hitless defragmentation in 1+1 protection. There are four (4) diagrams in FIG. 1(b) which will be labeled as (b1), (b2), (b3) and (b4); and the spectrum comprises 5 wavelength channels which will be labeled from bottom to top as L1, L2, L3, L4 and L5. The process comprises the following steps:

2. in (b2), switching data S4 from first line to second line (backup path), i.e. using a to-be-adjusted frequency band, so that the S4 on first line can be retuned (moved to another wavelength channel);
3. sending S4 on the second line using L4;
4. in (b3), adjusting, on the first line, S4 from L4 to L3 (target frequency band); 
5. in (b4), switching S4 from second line to first line so that the S4 on the second line (using BC, AC) can be retuned; 
6. sending S4 in the first line using L3 (target frequency band); 
7. adjusting S4 (in second line BC, AC) from L4 to L3.
Steps 3, 4, 5 and 6 teach the sending, adjusting switching and sending steps of instant claim. The same or similar procedure can be used to obtain the defragmentation of FIG. 1(c) and FIG. 1(d). The difference between Ba et al. and the claimed invention is that Ba et al. does not teach that the target data stream carries a sequence identifier. Friskney et al. teaches in paragraph [0106] protection scheme and the use of sequence identifiers to identify the sequence of frames to avoid out-of-order delivery and effect a fully hitless switchover between working and protecting paths. One of ordinary skill in the art would have been motivated to combine the teaching of Friskney et al. with the defragmentation scheme of Ba et al. because the sequence identifiers identify the sequence of the frames and effect a fully hitless switchover between working and protecting paths.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sequence identifiers in the data frames, as taught by Friskney et al., in the defragmentation scheme of Ba et al.

Regarding claim 2, step 2 of Ba et al. teaches the switching step of instant claim.
Regarding claim 3, Ba et al. teaches in FIG. 1 primary path and backup path.

Regarding claims 2, 7 and 12, step 2 of Ba et al. teaches the switching step of instant claim.
Regarding claims 3, 8 and 13, Ba et al. teaches in FIG. 1 primary path and backup path.
Regarding claim 15, Moision et al. teaches in FIG. 10 step 1004 storing one or more frames in a retransmission buffer.
Regarding claim 16, Ba et al. teaches on page 1719, left col., last two paragraphs 1+1 protection where duplicated signal copies are transmitted, and the receiver select the incoming data from any of the two signals.
Regarding claim 18-19, Ba et al. teaches in FIG. 1 primary path and backup path for assisting in spectrum defragmentation.
Regarding claim 21, it is obvious that spectrum migration can be done on either the primary path or the backup path.
Regarding claim 22, Ba et al. teaches on page 1724, Section IV B automatic triggering whenever a request is blocked.
Regarding claim 23, in a 1+1 protection scheme, data is transmitted on both the first line and the second line; in step 3 of step 4, the receiver is receiving data on the second line using L4 (the to-be-adjusted frequency band).
Claims 4, 9, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ba et al., Friskney et al. and Moision et al. as applied to claims 1-3, 6-8, 11-13, 15-16, 18-19 and 21-23 above, and further in view of Melman (U.S. Patent Application Pub. 2015/0172097 A1). 
.
Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive. 
The Applicant argues, “We can clearly draw from the content above that the system in Moision is a single-line transmitting and single-line receiving system. In the system, upon determination that a time since a last transmission exceeds a loss time, the system selects a given 
The Applicant argues, “Additionally, as shown above in FIG. 7, Moision's transmitter selects a frame for transmit according to the tracked most advanced transmitted frame and the oldest unresolved frame, which is in accordance with a current state of a resequencing buffer, not a sequence number. In fact, the effect of sequence numbers in Moision is just for ‘associating a frame state, a time of transmission, and a sequence number with each respective frame’ (¶ 5). This is totally different from ‘recording a sequence identifier X of a data unit that is last sent on the second line when the target data stream is switched from the second line to the first line,’ and 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






skl2 April 2021



/SHI K LI/Primary Examiner, Art Unit 2637